Citation Nr: 0722921	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  04-43 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970 and from July 1977 to May 1980, including 
service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that denied the veteran's claim of 
entitlement to service connection for PTSD.

When this matter was initially before the Board in July 2006, 
service connection for PTSD was denied.  The veteran appealed 
this decision to the United States Court of Appeals for 
Veterans Claims (Court), which in a January 2007 order 
granted the parties' joint motion for remand, vacated the 
Board's July 2006 decision and remanded the case for 
compliance with the terms of the joint motion.

In a June 1997 statement, the veteran noted his service in 
the Republic of Vietnam and his presumed exposure to Agent 
Orange and indicated that he wished to file a claim for VA 
compensation benefits on behalf of his daughter, SD, who had 
spina bifida.  In a July 1997 letter, the RO acknowledged his 
claim but indicated that action on the matter was deferred 
pending the issuance of implementing regulations.  To date, 
it does not appear that VA has adjudicated this claim.  
Because the law provides that VA shall pay a monthly 
allowance, based upon the level of disability, to or for a 
child who has been determined to be suffering from spina 
bifida and who is a child of a Vietnam veteran, see 38 
U.S.C.A. § 1805(a) (West 2002) and 38 C.F.R. § 3.814(a) 
(2006), this claim is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  With resolution of all reasonable doubt in the veteran's 
favor, he engaged in combat with the enemy while serving in 
Vietnam.

2.  The medical evidence shows that the veteran has PTSD due 
to his combat service in Vietnam.





CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1154(b) 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board finds that service connection is 
warranted for PTSD, which represents a complete grant of the 
benefit sought on appeal.  See Barrera v. Gober, 122 F.3d 
1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  Thus, no discussion of VA's duties to notify and 
assist is required.

In his statements and testimony, the veteran contends that he 
has PTSD due to his combat experiences in Vietnam.  In 
support, he cites his receipt of the Republic of Vietnam 
Cross of Gallantry with Palm and points out that numerous VA 
examiners have diagnosed him as having PTSD due to his 
Vietnam combat experiences.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  

If VA determines that the veteran engaged in combat with the 
enemy and his reported stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, providing that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, or 
hardships of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f).

As the Board noted in the July 2006 decision, the record 
shows that the veteran has been diagnosed as having PTSD 
based on his report of combat-related stressors.  In denying 
service connection, however, the Board concluded that there 
was insufficient evidence that he had either served in combat 
or that any of his reported stressors had been corroborated.  
Thus, although the Board concluded that the first two 
elements required to establish service connection for PTSD 
had been satisfied, because the Board concluded that there 
was insufficient evidence that he had served in combat or 
that there was credible supporting evidence that the claimed 
in-service stressor occurred, third element required to 
establish service connection was not satisfied and therefore 
service connection was not warranted.

As the third element, as the Board acknowledged in the July 
2006 decision, in a November 2002 letter the veteran reported 
that in approximately September or October 1968 he was 
assigned to duty as an air traffic control tower operator at 
a special forces base camp named Tonle Cham, which the Board 
observed was also known as Tong Le Chon, near the Cambodian 
border.  The veteran indicated that the airfield was near a 
river and that the enemy would regularly, sometimes daily, 
attack the air strip with mortars and rockets from the other 
bank.  He stated that in addition to his duties as an air 
traffic control tower operator, he stood guard duty and 
reported that during one such shift the camp came under 
attack by enemy infantry.  The veteran also stated that while 
serving on guard duty he fired and killed an attacking enemy 
soldier and had having vivid memories of the incident.

In the July 2006 decision, the Board also observed that in a 
May 2005 letter, the veteran's cousin described a visit he 
had with the veteran while they were both serving in Vietnam.  
His cousin stated that, during this visit, the veteran told 
him of his experiences in some small bases close to the 
borders of Vietnam, and that at times he thought that he 
would not survive, implying combat experiences.

In this regard, in addition to VA medical records showing 
that he has PTSD, an August 2002 VA record reflects that 
objective psychological testing revealed that the veteran had 
moderate combat stress.

In the January 2007 joint motion, the parties agreed the 
Department of Defense Manual of Military Awards & Decorations 
provides that the Republic of Vietnam Gallantry Cross With 
Palm was awarded by the Republic of Vietnam to "units for 
valorous achievements."  Thus, the Republic of Vietnam 
determined that by awarding the veteran this decoration that 
his unit served in combat.  Here, given the veteran's 
reported combat-related stressors, and in light of the unique 
circumstances of this case, i.e., the objective results of 
psychological testing, his receipt of the Republic of Vietnam 
Gallantry Cross With Palm, the parties agreement, and with 
resolution of all reasonable doubt in the veteran's favor, 
the Board finds that the veteran served in combat in Vietnam 
and that his stressor is related to that combat.  See 
Sizemore v. Principi, 18 Vet. App 264, 276 (2004) 
(specifically noting that the equipoise standard set forth in 
38 U.S.C.A. § 5107(b) applies to determinations of combat 
status).  Further, because VA examiners have diagnosed him as 
having PTSD due to combat, the Board finds that service 
connection is warranted.


ORDER

Service connection for PTSD is granted.


____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


